      Case 1:18-cr-10345-RGS Document 82 Filed 05/04/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                 )
                                          )
          v.                              )          Crim. No. 18-CR-10345-RGS
                                          )                    21-CR-10139-DJC
 NICOLE A. LESCARBEAU                     )



                 ASSENTED TO MOTION FOR CONSOLIDATION


        Now comes the Defendant, Nicole Lescarbeau who respectfully requests that this

Honorable Court consolidate the two above captioned matters to a single district court

judge, specifically to Judge Stearns, pursuant to Local Rule 40.1(b)(i)(2).

        Rule 401.1(b)(i)(2) states: “A district judge may transfer a criminal case to another

district judge, with the consent of (1) the other judge, (2) the chief judge, and (3) the parties

in the transferred case, in order to permit a defendant charged in multiple criminal cases

to plead guilty, to stand trial, to be sentenced, or otherwise to address in a single

proceeding multiple criminal cases in which that defendant has been charged.”

        Ms. Lescarbeau plead guilty on December 13, 2019. The sentencing has been

postponed several times as Ms. Lescarbeau for several reasons, including the COVID-19

pandemic. In December of 2020, Ms. Lescarbeau was arrested on new allegations, the

subject of 21-CR-10139-DJC. Since her arrest, the parties have engaged in negotiations

around a new plea agreement with the intention of requesting that both cases eventually be

consolidated into one sentencing hearing. That plea agreement was executed at the end of

April, 2021 and the information filed on May 3, 2021.
      Case 1:18-cr-10345-RGS Document 82 Filed 05/04/21 Page 2 of 3




       After the information was filed, as occurs in the ordinary course a District Court

docket number generated and automatically, randomly, assigned a District Court Judge. In

this instance the new case was assigned to Judge Casper.

       Defense Counsel makes the request to consolidate these matters as the issues that

are relevant to the original charge are intrinsic to the new indictment.

       Ms. Lescarbeau’s conduct in both cases is similar as both cases involve theft from

an employer that is alleged to have occurred using a similar pattern. Furthermore, her

family circumstances, education, medical issues employment and other factors related to

sentencing in the first case will also be relevant and material to a disposition on the new

matter. The materials presented by the parties, the arguments made by the parties, witnesses

who may need to be produced by the government, any statements made by the Probation

Department or by the Defendant herself – all will be duplicated if they are repeated in two

different forums, on different dates and times. To the extent that any issues of fact or

credibility need to be evaluated by the Court, it is appropriate for those determinations to

be made by one judge, one time.

       In addition, Judge Stearns has already conducted a Rule 11 Hearing with Ms.

Lescarbeau. Judge Stearns has some familiarity with her and is in the best position to

evaluate a potential sentence on this new charge, allegedly committed at the same time she

was on release for a very similar offense.

       If for no other reason than that of judicial economy, it is appropriate to consolidate

these two cases and permit them to be heard by one judge; we ask that this be Judge Stearns.




                                              2
      Case 1:18-cr-10345-RGS Document 82 Filed 05/04/21 Page 3 of 3




       As the rule anticipates, we ask that both Judge Stearns and Judge Casper

communicate with one another and with Chief Judge Saylor to determine whether

consolidation is appropriate.

       Counsel has conferred with AUSA Justin O’Connell who assents to this request.


                                                    Respectfully submitted,

                                                    NICOLE LESCARBEAU
                                                    By his Attorney
                                                    Respectfully submitted,

                                                    /s/ Jessica Thrall
                                                    Jessica Thrall, B.B.O.: 670412
                                                    Assistant Federal Public Defender
                                                    Federal Defender Office
                                                    51 Sleeper Street, 5th Floor
                                                    Boston, MA 02210
                                                    Tel: 617-223-8061


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on May 4, 2021.


                                                      /s/ Jessica Thrall
                                                      Jessica Thrall




                                              3
